Citation Nr: 1804157	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  02-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Hashimoto's thyroiditis, to include as due to chemical, toxin, or ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2012 decision, the Board denied service connection for Hashimoto's thyroiditis.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the Board's May 2012 decision and remanded the matter for further adjudication consistent with the Memorandum Decision.  

In September 2013, the Veteran appointed the attorney above as his representative with respect solely to the issue addressed herein.  The additional issue (entitlement to service connection for chronic fatigue syndrome) will be addressed in a separate Board decision.

In January 2014, the Board remanded the matter for additional development, which has been completed.  


FINDING OF FACT

The Veteran's Hashimoto's thyroiditis is related to service.  


CONCLUSION OF LAW

The criteria for service connection for Hashimoto's thyroiditis have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA regulations provide for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

II.  Analysis

The Veteran seeks service connection for a thyroid disorder.  He maintains that his thyroid disorder is a result of chemical, toxin, or ionizing radiation exposure during service.  

As noted in the May 2012 Board decision, the Veteran's service treatment records (STRs) and service personnel records (SPRs) demonstrate that he worked with nuclear weapons and was exposed to chemicals and radiation.  STRs in July and August 1975 recommended a permanent profile that the Veteran have no more exposure to solvents, oils, and greases, and that it may be advisable to train in a secondary military occupational specialty where exposure to chemicals could be avoided.  In an August 1975 SPR, it was noted that the Veteran was physically incapable of performing nuclear duty due to hyperkeratosis of both hands.  An October 1975 SPR noted the Veteran had been selected for special nuclear weapons training and that he served in the special weapons unit for 2 years. 

The Veteran's STRs are negative for a diagnosis of Hashimoto's thyroiditis.  An August 1972 service entrance examination report shows that the endocrine system was normal.  In an August 1972 Report of Medical History he denied thyroid trouble.  Although the September 1975 separation examination report shows that the endocrine system was normal, on the Report of Medical History, he indicated having thyroid trouble.  The Board notes that a May 2015 National Personnel Records Center (NPRC) response to the RO's request for blood test results at separation reflects no additional records were available, other than the April 1972 examination report mailed.  

The Veteran has submitted multiple articles in support of his claim.  Many of the articles suggest that studies indicate a link between radiation exposure and thyroid disorders.  One article indicates that mysterious illnesses have been occurring around nuclear weapons complexes.  Several articles discuss the signs, symptoms, and diagnoses of thyroid disorders, as well as the effects of radiation exposure on specific populations.  

In addition, a June 1998 private medical opinion notes that it is highly probable that the Veteran's Hashimoto's thyroiditis was a late, objectively definable manifestation of a mysterious illness that began in 1974 as a result of his duties during service.  

Further, and as reflected in the Court's May 2013 Memorandum Decision, diagnoses of record include not only Hashimoto's thyroiditis but also hypothyroidism, hyperthyroidism, and thyroid failure.  Additionally, a July 2011 VHA opinion states that although there is no universally accepted diagnostic standard for Hashimoto's thyroiditis, some combination of goiter, hypothyroidism, the presence of high titer anti-thyroid antibodies and characteristic appearance on ultrasound (hyopechogenicity), is generally used to make the diagnosis.  

In further support of the claim is a February 2001 private medical opinion to the effect that many studies verify the association of nuclear radiation with thyroid changes, to include a higher level of thyroid carcinoma and probably also hormonal impairments.  It was noted to be very unusual for a very young man such as the Veteran to have Hashimoto's thyroiditis.  It was concluded that a link between the Veteran's thyroid disorder and service was very conceivable, even if the proof was difficult to produce.  

Consistent with the February 2001 opinion is a May 2008 examination report noting that although the specific nature of the Veteran's thyroid condition first observed in 1975 was unknown, a link between Hashimoto's thyroiditis and the Veteran's radiation exposure during service was conceivable.  Numerous reports in the past indicating that radiation can trigger autoimmune disease of the thyroid were noted.  The examiner added that, since a widespread radiation exposure accident in Europe, a number of studies have shown a link between radiation exposure and the appearance of thyroid antibodies.  The examiner concluded that it is at least as likely as not that the Veteran's Hashimoto's thyroiditis could be the result of radiation exposure during service.  

The July 2011 VHA opinion states that it was most likely that the Veteran has Hashimoto's thyroiditis and hypothyroidism, and although it was noted to be less than likely that the Veteran's Hashimoto's thyroiditis was related to service, as reflected in the Court's Memorandum decision, the opinion is inadequate.  No opinion was provided with respect to the etiology of hypothyroidism or other thyroid conditions of record, and the opinion contains no explanation as to whether hyperthyroidism noted during the appeal had resolved, or was instead a misdiagnosis.  Regardless, the VHA opinion notes that medical literature supports the possibility of a relationship between Hashimoto's thyroiditis and radiation exposure.  

Further, the September 2015 VA opinion notes that Hashimoto's thyroiditis is an autoimmune disorder that initially causes hyperthyroidism and eventually leads to thyroid failure and hypothyroidism, all of which are part of the same continuum under Hashimoto's thyroiditis and are not separate entities.   Although the opinion provided is to the effect that there is no link between the Veteran's Hashimoto's thyroiditis and service, the opinion is based, at least in part on a finding that he had no radiation exposure during service.  As reflected above, radiation exposure has been conceded.  The Board notes that an opinion based on an inaccurate history is of diminished probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, and although no documentation linking radiation exposure to Hashimoto's thyroiditis was noted, there is agreement in the opinions above that medical literature establishes, at that the very least, a possibility that a causal relationship exists.  

The Board notes that an October 2017 submission of a 2015 WebMD article states that radiation exposure has been shown to increase the likelihood of developing auto-antibodies to the thyroid gland, and that the symptoms of Hashimoto's thyroiditis and hypothyroidism are the same.  It notes that the disease is slow to progress with gradual onset of symptoms, possibly taking years for true hypothyroidism to develop.  

The evidence is in at least equipoise as to the specific facts of this case, and resolving doubt in the Veteran's favor, service connection for Hashimoto's thyroiditis is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Hashimoto's thyroiditis is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


